Case: 1:18-cv-00269-ACL Doc. #: 90-4 Filed: 04/28/21 Page: 1 of 2 PagelD #: 807

Spradling & Spradling

From: Samuel M. Wendt <sam@wendtlaw.com>

Sent: Monday, April 26, 2021 2:36 PM

To: Spradling & Spradling; plunkert_pspclaw.com

Ce: Jodie Helming; Lisa Bolliger; mgh@michaelghoskins.com; Nick Hillyard
Subject: RE: Quinta Sanders vs. Mississippi County, et al

Al and Bob:

| have had an opportunity to speak with my clients, and they wish to reject the counter-offer referenced in Al’s
letter dated today. Plaintiffs, however, are willing to make a global demand for settlement, which would include
release of all claims against the remaining County Defendants (including Cory Hutcheson), for a total of
$3,500,000. This represents the $2,000,000 limits from the MOPERM policy and the $1,500,000 remaining
limits from the Savers policy (which names Mississippi County as an additional insured). Obviously, this global
demand specifically excludes any claims made against the City Defendants for which they have already
agreed to pay $500,000 from the Savers policy to resolve.

This demand is unlimited in time but will not remain open in perpetuity. | look forward to your prompt response.

Samuel (Sam) M. Wendt

WENDT

LAW FIRM P.C.

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Samuel M. Wendt

Sent: Monday, April 26, 2021 10:14 AM

To: Spradling & Spradling <spradlaw@spradlaw3.com>

Cc: plunkert_pspclaw.com <plunkert@pspclaw.com>; Jodie Helming <jodie-helming@moperm.com>; Lisa Bolliger
<Lisa.Bolliger@ameritrustgroup.com>; mgh@michaelghoskins.com

Subject: RE: Quinta Sanders vs. Mississippi County, et al

Al:

| will present your counter-offer to Ms. Sanders and the other Class | beneficiaries and let you know their
response.

Samuel (Sam) M. Wendt EXHIBIT
Attorney

¢

 
LAW FIRM PC.
~ INJURY ATTORNEYS
4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Spradling & Spradling <spradlaw@spradlaw3.com>

Sent: Monday, April 26, 2021 9:11 AM

To: Samuel M. Wendt <sam@wendtlaw.com>

Cc: plunkert_pspclaw.com <plunkert@pspclaw.com>; Jodie Helming <jodie-helming@moperm.com>; Lisa Bolliger
<Lisa.Bolliger@ameritrustgroup.com>

Subject: Quinta Sanders vs. Mississippi County, et al

Please see attached settlement letter.

Albert M. Spradling, Ill

Spradling & Spradling

PO Box 1119 * 1838 Broadway
Cape Girardeau, MO 63702-1119
573-335-8296 Fax: 573-335-8525
